ORIGM AL
                                                                                           04/05/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0090


                                           AF 06-0090
                                                                          HILL)
                                                                           APR 0 5 2022
                                                                         Bowen Greenwood
IN THE MATTER OF THE APPOINTMENT                                       Clerk of Supreme Court
                                                                          State nf Montana
OF MEMBERS TO THE COMMISSION ON
                                                                    ORDER
PRACTICE OF THE SUPREME COURT OF
TH'E STATE OF MONTANA



       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued February 16, 2022,
requesting that the Honorable Christopher D. Abbott conduct an election for appointment
to the COP among the resident members of the State Bar in COP Area F, and to certify to
this Court the results of that election.
       The election was held, and Judge Abbott has certified the results to this Court. By
Rule this Court is obligated to appoint from a list of the top three candidates who received
votes in this region. The Court extends its gratitude to all attorneys who expressed an
interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice of the Supreme Court of the State of Montana:
       Area F:
       Andres Haladay
       5 S. Last Chance Gulch
       P.O. Box 201301
       Helena, MT 59620

Effective the date of this Order, Mr. Haladay is appointed to a four-year term to expire on
April 1, 2026.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Christopher D. Abbott, to Andres Haladay,
to the State Bar of Montana, to each member of the Commission on Practice, and to Shelly
Smith, Office Administrator for the Commission on Practice.
      Dated this,c    day of April, 2022.



                                                              Chief Justice




                                                               irl


                                                               Justices




                                            2